department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b year date date date date date date date date amount q amount r amount s amount t amount u dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount v amount w amount x dollar_figure dollar_figure dollar_figure issue sec_1 whether the tax_court has jurisdiction to redetermine adjustments set forth in an untimely notice of final_partnership_administrative_adjustment whether under the facts described below the tax_court has jurisdiction to consider the service’s disallowance of the taxpayers’ administrative_adjustment_request conclusion an action may be brought from an untimely fpaa for the purpose of raising the statute_of_limitations defense to any adjustments set forth therein under the facts described below the tax_court has jurisdiction to determine all partnership items facts taxpayer a taxpayer a filed a u s partnership return of income form_1065 for year on date a later filed what was styled as an amended u s partnership return of income for the taxable_year on date on the amended form_1065 a reported a dollar_figureq long term capital_loss which had not been reported on the original form_1065 an explanation attached to the amended form_1065 stated that the amended_return was filed to report a worthless_security loss the taxpayer did not attach a notice of inconsistent treatment and administrative_adjustment_request form to the amended form_1065 on date a notice of beginning of partnership administrative_proceeding nbap for year was sent to the partners of a the partners never responded to the nbap a notice of final_partnership_administrative_adjustment fpaa was issued to the tax_matters_partner tmp of a on date the only adjustment set forth in the fpaa1 was the disallowance of the long term capital_loss reported on the amended form_1065 at no time did the tax_matters_partner agree to extend the period for assessment under i r c b on date the tax matter partner of a petitioned the united_states tax_court with respect to the adjustments set forth in the fpaa the petition did not allege that the fpaa was time barred or otherwise improperly issued in any way taxpayer b taxpayer b filed a u s partnership return of income form_1065 for the year on date b filed what was styled as an amended u s partnership return of income for year on date on the amended form_1065 b reported a long term capital_loss in the amount of dollar_figurer for the worthlessness of securities and a dollar_figures long term capital_loss pass through from a which had not been reported on a's original form_1065 an explanation attached to the amended form_1065 stated that the amended_return was filed to report a worthless_security loss and a change in the long term capital_loss flowed through from a the taxpayer did not attach a notice of inconsistent treatment and administrative_adjustment_request form to the amended form_1065 on date an nbap for year was sent to the tmp of b the following day nbaps were sent to each of the notice partners of b an fpaa2 was issued to the tmp of b on date the fpaa disallowed the dollar_figuret and dollar_figureu net long term and net short term capital losses respectively reported on the amended form_1065 these disallowed losses included the dollar_figurer long term loss and the dollar_figures long term loss from a not reported on b's original form_1065 these disallowed losses also included a dollar_figurev net long term loss and a dollar_figurew net short term loss which were reported on b's originally filed form_1065 with the exception of a dollar_figurex short term gain these originally filed net long term and short term losses were attributable to 1we acknowledge that the fpaas were improperly formatted an fpaa should state the amount of partnership items as originally reported and the amount determined the fpaas in this matter set forth as the amount originally reported the amount set forth on the amended returns this improper formatting should bear no consequence upon the ultimate resolution of this matter 2we acknowledge that the fpaas were improperly formatted an fpaa should state the amount of partnership items as originally reported and the amount determined the fpaas in this matter set forth as the amount originally reported the amount set forth on the amended returns this improper formatting should bear no consequence upon the ultimate resolution of this matter items passed through from other partnerships and fiduciaries b did not execute an extension under i r c b as to year on date the tmp of b filed a petition with respect to fpaa the petition did not allege that the fpaa was time barred or otherwise improperly issued in any way law and analysis in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no pincite partners are generally required to report items in a manner consistent with partnership treatment and the service may examine the partnership as an entity rather than conduct separate examinations as to each of the partners when applicable the tefra provisions either supplant or augment the general administrative provisions administrative adjustment requests generally partners are required to take into account their share of partnership items in both the character and the amount reported by the partnership sec_6222 if a partner reports items inconsistent with the reporting of the partnership and fails to notify the service of the inconsistent treatment the service may assess any necessary adjustments computationally sec_6222 if however after the initial reporting of the partnership items partners wish to change their reporting of partnership items the change is requested by means of filing an administrative_adjustment_request aar sec_6227 an aar generally may be filed within three years of the filing of the partnership return sec_6227 if a consent to extend the limitation period is executed under i r c b the period within which to file an aar is extended to include the extended assessment_period plus six months sec_6227 to the extent an aar relates to worthless securities such a request may be filed within seven years of the due_date of the partnership return sec_6227 administrative adjustment requests can generally be divided into two categories those filed by the tax_matters_partner tmp in which substitute return treatment is sought and a request filed by a partner seeking an adjustment to that partner’s items sec_6227 and d when substitute return treatment is sought a valid aar must contain revised schedules showing the effect of the adjustments on the partners plus such other information as may be required under regulations sec_6227 the regulations require that an aar appear on the form prescribed by the service form and set forth several other requirements those requirements are inter alia that the form be filed with the service_center at which the original return was filed that the form be signed by the tmp and that the adjustments be explained including schedules showing how the proposed adjustments effect the partners temp sec_301 b -1t with regard to these requirements the tax_court has held that t he statute does not authorize the secretary to consider a nonconforming request 106_tc_176 when the taxpayer filed an amended individual return asserting changes to partnership items but see wall v united_states ustc big_number 9th cir finding that a nonconforming aar substantially complied with the regulatory requirements when it provided all necessary information applying these general principles to the aars filed in the present matter the requests do not appear to comply with the requirements of sec_6227 and the regulation promulgated thereunder accordingly we could argue that the taxpayer has not made a valid request for adjustment conversely it could be argued that the aar substantially complied with the regulatory requirements unlike in phillips the aars filed in the present matter contained information pertaining to the aggregate adjustments at the partnership level in this instance the amended forms were in fact treated as requests on behalf of the partnership under sec_6227 because they were styled as amended returns of the partnership and were filed by the tmps accordingly the service conducted partnership proceedings pursuant to sec_6227 because a court could regard the amended forms as aars we analyze the jurisdictional issues as though a valid aar were filed tax_court jurisdiction tax_court jurisdiction over tefra matters is obtained either by filing a petition from an fpaa or by filing a petition for adjustment when an aar is not allowed in full see sec_6226 and respectively under the tefra provisions there is no true equivalent to the deficiency and refund procedures that exist in the general income_tax procedures because the tefra provisions statutorily combine deficiency and refund procedures to unify them into a single proceeding see eg i r c a b in the present matter the fpaas were issued for the dual purposes of asserting adjustments and disallowing the aars and petitions were filed from fpaas thus jurisdiction should be evaluated from the perspective of both a petition from an fpaa as well as the disallowance of an aar petition from fpaa within days of the issuance of an fpaa the tmp may petition the tax_court for a redetermination of the adjustments set forth therein and any other partner may petition during the following day period sec_6226 and b respectively once the petition has been filed the court is vested with jurisdiction to determine all partnership items for the year at issue and the proper allocation of the items among the partners sec_6226 accordingly because the taxpayers filed timely petitions from fpaas the tax_court is vested with jurisdiction to determine all partnership items petition for review of adjustments not allowed in full pursuant to i r c taxpayers may file a petition from an aar seeking an adjustment of partnership items as a result of an administrative_adjustment_request not being allowed in full in such a case the petition seeking adjustment must be filed more than six months and less than two years from the date of the administrative_adjustment_request i r c a a where as here a notice of beginning of administrative_proceeding is issued the taxpayer is prohibited by i r c a b from filing a petition with regard to the aar unless the service fails to issue an timely fpaa as occurred here i r c a c in such a case the taxpayer has at least six months after the expiration of the i r c a period within which to file suit with regard to the aar id in the present matter the petition from the fpaa was filed by the taxpayer more than six months after the expiration of the i r c a period and more than two years after the filing of the aar accordingly if the present cases are deemed to have been brought pursuant to i r c both actions would be deemed untimely parties though the court has jurisdiction over this matter by virtue of the issuance of the fpaa a more troubling issue arises with regard to who would be deemed to be parties to these actions generally all partners of the partnership are treated as parties to the action regardless of whether the partner petitioned the tax_court or elected to intervene sec_6226 t c rule however to be a party to the proceeding a partner must have an interest in the outcome sec_6226 a partner is deemed not to have an interest in the outcome of the proceeding if the period within which tax attributable to the adjustment of partnership items may be assessed has expired sec_6226 in such a case a partner may participate in the action for the limited purpose of asserting the statute_of_limitations defense sec_6226 applying this to the present matter the limitation on assessment is generally set forth in sec_6501 and provides that taxes must generally be assessed within three years from the later of the due_date or actual date of filing the taxpayer's return sec_6501 in the case of partnership items sec_6501 provides for an extension of the period in the case of partnership items and refers to i r c the tefra provisions set forth a minimum period within which the service is able to conduct an examination of a partnership return and flow any adjustments through to the partners section a provides that the period for assessment of any_tax resulting from partnership items shall not expire before the date which i sec_3 years after the later of the filing of the partnership return or the due_date for filing the partnership return in essence i r c sets forth a minimum period within which adjustments attributable to partnership items generally may be assessed against all partners of a partnership without regard to a specific partner's limitation period under sec_6501 unless the period of limitations as it relates to a specific partner is held open the i r c a period is the controlling time frame under this rationale partners would be parties to this case for the limited purpose of asserting the statute_of_limitations defense independent action regarding an aar if the statute_of_limitations defense prevented the partners from being deemed to be parties to the action the aar could not go forward either first as noted above the court lacks jurisdiction over an independent action on the aar because the petition would have been filed out of time however a tefra proceeding unifies refund and assessment procedures with the intent that partnership items would be finally determined in a single proceeding one of the manners in which this unification is achieved is that once an notice of beginning of administrative_proceeding is issued a petition from the disallowance is prohibited unless the service fails to issue an fpaa thus because an fpaa was issued the aar cannot go forward as a separate action this case is further complicated by recent amendments to the tefra provisions in congress amended sec_6227 to allow administrative adjustment requests to be filed with respect to bad_debts and worthless securities up to seven years after the due_date for filing the partnership return sec_6227 taxpayer_relief_act_of_1997 sec_1243 taxpayers have already filed aars regarding worthless securities however if the action were to be dismissed an issue as to whether a taxpayer may file another aars remains unresolved there is no statutory provision limiting a taxpayer’s right to file multiple claims even as to the same adjustment however sec_6227 provides that an aar may not be filed after the issuance of an fpaa thus the filing of another aar would be prohibited in these cases conclusion in the present matters the taxpayers filed petitions from fpaas thus vesting the tax_court with jurisdiction over all partnership items though a technical argument could be made that the partners cannot litigate the disallowed aar we do not believe congress intended an untimely fpaa to limit a partner’s right to assert adjustments accordingly we recommend that no jurisdictional motion be filed with regard to the untimely fpaa and that the matter proceed under the tax court’s broad grant of jurisdiction of sec_6226 we note however that to the extent the taxpayer asserts adjustments in its favor the bar of the statute_of_limitations on assessment will not prohibit offsetting adjustments if you have any further questions please call deborah a butler assistant chief_counsel field service by richard g goldman special counsel tax practice procedure
